Citation Nr: 0948740	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected prostatic enlargement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to October 
1964.

With regard to the service connection issues on appeal, this 
matter comes to the Board of Veterans' Appeals (Board) from a 
February 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  With regard to the 
increased rating issue on appeal, this matter comes to the 
Board from a July 2005 RO rating decision.  

The Court recently held that a request for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised 
by the record, is not a separate 'claim' for benefits, but 
rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable 
due to a disability for which an increased rating is sought, 
then part and parcel with the increased rating claim is the 
issue of whether a TDIU is warranted as a result of that 
disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised as 
part of this appeal.  The Veteran has not clearly contended 
that he is unemployable due specifically to prostatic 
enlargement.  No evidence of record otherwise suggests that 
the Veteran's prostatic enlargement on appeal renders him 
unemployable.  In addition, the Board notes that a March 2006 
RO rating decision denied the Veteran's claim of entitlement 
to TDIU, and the Veteran did not appeal that decision.  
Therefore, the Board finds that this current appeal does not 
include an issue of entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any current ischemic heart disease was not caused or 
aggravated by the Veteran's active duty service nor by any 
service-connected disability.

2.  For the period prior to January 12, 2006, the Veteran's 
prostatic enlargement was not manifested by a need for use of 
an appliance or wearing of absorbent materials that must be 
changed more than 4 times per day.

3.  For the period from January 12, 2006, the Veteran's 
prostatic enlargement has been manifested by a need for use 
of an appliance.


CONCLUSIONS OF LAW

1.  Any current ischemic heart disease was not incurred in or 
aggravated by the Veteran's active duty service nor otherwise 
casually related to service, nor is any current ischemic 
heart disease proximately due to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  The criteria for an initial disability rating in excess 
of 40 percent for prostatic enlargement for the period prior 
to January 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
7527 (2009).

3.  The criteria for a 60 percent (but no higher) disability 
rating for prostatic enlargement for the period from January 
12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7527 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Letters sent in July 2004 (among 
others sent at different times) informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in these letters, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that these letters 
were sent to the appellant prior to the February 2005 and 
July 2005 rating decisions currently on appeal.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board notes that one of the July 2004 VCAA letters was 
sent in connection with the Veteran's original claim of 
entitlement to service connection for prostate disability.  
Since the issue in this case (entitlement to a compensable 
initial rating) is a downstream issue from that of service 
connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a letter sent in March 2007 provided the notice 
contemplated by Dingess.  The appellant was provided with 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter explained how VA determines 
disability ratings and effective dates.  This letter was sent 
prior to the most recent RO-level readjudication addressing 
the increased rating issue on appeal, as evidenced by the May 
2007 statement of the case; the notice was therefore 
effectively timely with respect to that issue.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  To the extent that the 
notice was untimely with regard to the service connection 
claim on appeal, the Board finds no prejudice to the 
appellant.  To the extent that this Board decision finds that 
service connection is not warranted, no ratings or effective 
dates will be assigned and any questions of notice with 
regard to such assignments are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Veteran has been provided with VA examinations to evaluate 
the nature and severity of his service connected prostate 
disability; VA examination reports dated in November 2004 and 
January 2006 are of record.  The Board observes that the 
Veteran has periodically submitted copies of a statement 
repeating, without detail, that his service-connected 
disabilities have increased in severity and requesting a new 
VA examination.  However, in light of the fact that no 
description of such an increase in severity is provided in 
these statements, and in light of the fact that this Board 
decision awards the highest schedular disability rating 
available under the applicable Diagnostic Code, the Board 
finds that delay for a remand to provide the Veteran with 
another VA examination is not warranted in this case.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
issue of entitlement to service connection for ischemic heart 
disease.  However, VA medical examination is not warranted in 
this case.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case as the evidence of record fails to indicate that any 
heart disease had its onset in service or is otherwise 
related thereto.  It appears that the Veteran is now 
diagnosed with ischemic heart disease, but the evidence 
contains no suggestion of heart disease diagnosed during 
service or for many years following service.  As discussed in 
more detail below, the probative evidence shows no indication 
of chronic disabilities related to heart disability during 
service, and the evidence does not identify any pertinent 
event, injury, or disease occurring in service or during a 
presumptive period.  Furthermore, there is no competent 
suggestion of record to indicate that any current heart 
disease is related to service or related to any service-
connected disability.

The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Service Connection

The Veteran is seeking entitlement to service connection for 
ischemic heart disease, which he contends was caused during 
active duty.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the service medical records do not 
contain any suggestion of treatment or complaint related to 
heart disease during service.  The Board further notes that 
the Veteran's September 1964 medical examination at the 
conclusion of his active duty service shows that the 
Veteran's heart and his vascular system were assessed to be 
clinically normal and no pertinent abnormalities were noted.  
The September 1964 report notes a determination that the 
Veteran's EKG was "normal," even considering some "left 
axis deviation" that was contemplated by the examiner.  The 
report contains no suggestion of symptoms or diagnosis of any 
ischemic heart disease.

The results of the September 1964 medical examination are 
further consistent with several other medical examination 
reports from the Veteran's period of active duty service.  
Consistent medical findings were noted in complete 
examination reports dated in February 1957, January 1958, 
February 1961, and June 1961.  Additionally, earlier medical 
records indicate (without containing complete examination 
reports) that the Veteran was periodically medically examined 
throughout his period of service and found to be physically 
qualified with no pertinent medical disabilities on each 
occasion.  Finally, service treatment reports corresponding 
to occasions when the Veteran sought treatment for injuries 
or symptoms during service reflect no evidence suggestive of 
ischemic heart disease.

The Board considers the service treatment records to be 
highly probative; in particular, the Board finds that the 
September 1964 medical examination report at the conclusion 
of the Veteran's active duty service is of substantial 
probative value.  The service treatment records reflect the 
Veteran's own reports of symptoms to medical professionals 
and competent medical assessments of his pertinent health.  
These records are contemporaneous to the Veteran's active 
duty service, including the final examination report which is 
contemporaneous to the conclusion of his active duty service.  
These reports, in the context of the fact that the service 
treatment records provide no suggestion of a heart disease 
diagnosis, weigh against the Veteran's claim to the extent 
that they show that the Veteran did not manifest any symptoms 
or clinically detectable signs of ischemic heart disease 
during service.  The service treatment records collectively 
reflect that neither the Veteran nor trained medical 
professionals believed that the Veteran suffered from 
ischemic heart disease at any point through the conclusion of 
the Veteran's period of active service.

Also of substantial significance in this case is the absence 
of evidence of ischemic heart disease for many years 
following discharge from service.  The Veteran has submitted 
private medical records which include reference to diagnoses 
suggestive of the claimed disability.  The Board notes in 
particular that March and June 2004 reports from 'Organo 
Medical & Diagnostic Clinic' show a list of diagnoses 
including "ischemic heart disease" without additional 
pertinent medical discussion.  However, even accepting that 
the Veteran currently suffers from diagnosed ischemic heart 
disease, the record contains no contemporaneous indication of 
symptomatology or treatment for such a disability for more 
than 30 years following service.  This lengthy period without 
contemporaneous evidence of complaint or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Neither the private medical records submitted by the Veteran 
nor any VA medical records indicate any pertinent diagnosis 
within 30 years following the conclusion of active duty 
service.  Additionally, the treatment records in the claims 
file from the Veteran's post-service treatment at a Naval 
Hospital at Subic Bay also contain no findings suggestive of 
ischemic heart disease.

Moreover, there is no medical opinion of record which relates 
the etiology of any current ischemic heart disease to any 
occurrence or onset during military service.  The Board 
observes that the Veteran's own contention in this case is 
that his military service was the cause of current ischemic 
heart disease.  However, as discussed in more detail below, 
the Veteran's lay testimony is not competent to establish 
such a medical etiology requiring specialized medical 
expertise in this case.

The Board also notes that the Veteran's February 2006 
substantive appeal appears to suggest, among other things, 
that his ischemic heart disease may be secondary to his 
hematuria (part of his service-connected prostatic 
enlargement).  Other than asserting "Hematuria should be 
increased because there are involvement including my Heart 
disease and my Arthritis" in support of his appeal for and 
increased rating for prostatic enlargement, the Veteran does 
not shed any further light on this contention.

There is absolutely no evidence of record, medical or 
otherwise, explaining any possible basis for relating any 
heart disease to prostatic enlargement.  No medical evidence 
of record suggests any link between heart disease and the 
Veteran's service-connected disability, including all of the 
private and VA medical evidence referring to prostatic 
enlargement, hematuria, or heart disease.  The only 
suggestion of such a link comes from the Veteran's 
aforementioned statement, which itself is not entirely clear 
and merely asserts that the evidence shows such a link.  
However, as discussed in more detail below, medical expertise 
is required to provide competent evidence on such questions 
of medical etiology.  No competent evidence suggests any link 
between heart disease and any service-connected disability in 
this case.  A November 2004 VA examination report featuring 
substantial testing associated with the diagnosis of 
prostatic enlargement also contains no suggestion of any 
involvement of the heart related to the prostate pathology.

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his belief that his current ischemic 
heart disease was caused or aggravated by his military 
service.  As a layperson, the Veteran is not competent to 
provide an opinion requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to ischemic heart disease.  In this 
case, however, the Veteran has not testified regarding the 
occurrence of any such symptoms of heart disease.  The 
Veteran has essentially alleged only that he has ischemic 
heart disease and that he believes it is due to military 
service.  The Veteran's February 2006 substantive appeal 
asserts that "evidence also show that my Ischemic Heart 
disease and my Arthritis has manifested during the regulatory 
period," which may be understood to indicate that the 
Veteran believes the evidence shows that his heart disease 
manifested within a presumptive period following his 
separation from active service.  However, the Veteran has not 
testified as to any symptoms of heart disease and he is not 
otherwise competent to establish the onset of heart disease 
without medical evidence.  To the extent that the Veteran's 
testimony indicates that medical evidence shows that his 
ischemic heart disease had onset during military service or 
shortly thereafter, the testimony is probatively outweighed 
by contemporaneous evidence showing no suggestion of such 
disability during service of for many years thereafter.

The Board also finds that determining a specific clinical 
diagnosis such as ischemic heart disease and determining the 
causal etiology of any current disability are matters of 
medical and clinical expertise beyond the competence of lay 
observation and testimony.  Thus, competent medical evidence 
is required to establish a diagnosis of ischemic heart 
disease during service; the probative service treatment 
records contain no such diagnosis despite multiple instances 
of medical attention and medical examinations.  Competent 
medical evidence is required to establish an etiological 
nexus between military service and a currently diagnosed 
disability.  In this case, the Board finds that there is no 
medical evidence of record that suggests any such nexus.

The Board briefly notes that an undated third party lay 
statement is of record indicating that the author "heard 
from a fellow shipmate that [the Veteran] had an accident in 
the ship and on that time his sickness originated from that 
accident which is Artrites [sic] and Heart condition."  The 
Board notes that neither the author nor the unspecified 
"fellow shipmate" are shown to have the medical expertise 
to determine such a medical etiology.  Moreover, to the 
extent that this statement may suggest that heart disease 
manifested during service, such testimony is probatively 
contradicted by medical evaluations in the contemporaneous 
official service treatment records discussed above.  The 
service treatment records are the most probative evidence on 
this matter.

In view of the absence of any probative suggestion of 
ischemic heart disease during service, the negative 
examination performed at separation from active service, and 
the absence of any suggestion of diagnosed ischemic heart 
disease or arthritis until over 30 years post-service, any 
finding relating any current arthritis to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

Service connection for ischemic heart disease is not 
warranted on any basis in this case.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for entitlement to 
service connection for ischemic heart disease must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Rating

The Veteran claims entitlement to assignment of a higher 
initial disability rating for his service-connected prostatic 
enlargement.  He essentially contends that the disability is 
more severely disabling than the rating assigned reflects.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's prostatic enlargement has been rated by the RO 
as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  This code, which compensates for prostate gland 
injuries, infections, hypertrophy, postoperative residuals, 
directs that the disability be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than twice a day warrants a 20 
percent rating.  Required wearing of absorbent materials, 
which must be changed 2 to 4 times daily, warrants a 40 
percent evaluation.  A 60 percent rating is contemplated in 
cases requiring use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times a day.  Id.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night is rated 10 percent disabling.  Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night is rated 20 percent disabling.  
Daytime voiding interval of less than one hour, or awakening 
to void five or more times per night, is rated 40 percent 
disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  Id.

A January 12, 2006, VA examination report authored for the 
purpose of evaluating the symptoms and severity of the 
disability on appeal is highly significant in this case.  The 
report expressly indicates that the Veteran experienced 5 or 
more voidings per night and experienced urinary urgency, 
dysuria, and dribbling "always."  To the extent that such 
information appears to have come from the Veteran's own 
report, the Board notes that the Veteran is competent to 
report such symptoms and the examination report contains no 
indication or medical opinion casting doubt on this 
information.

Most significantly, the Veteran's symptoms were characterized 
to be "progressively worse."  Among the "requirements" for 
managing the associated voiding dysfunction, the report notes 
"[i]ntermittent use of an appliance."  In the Board's view, 
despite the use of the word "intermittent" in this 
notation, the January 2006 VA examination report reasonably 
establishes that the Veteran's service-connected prostate 
pathology now manifests in voiding dysfunction that requires 
the use of an appliance.  This new indication is not 
contradicted, and it meets the criteria for a 60 percent 
disability rating for voiding dysfunction under 38 C.F.R. 
§ 4.115b.

An earlier VA examination dated in November 2004 is also of 
record and was prepared for the purpose of evaluating the 
symptoms and severity of the disability on appeal.  The 
November 2004 report shows that the Veteran had daytime 
frequency of voiding of 6 times daily and night time voiding 
frequency of at least 10 times per night.  The report 
expressly indicates that there was "no absorbent material 
used."  There is otherwise no suggestion of any requirement 
for use of an appliance at that time.  Therefore, the 
pertinent findings presented in this November 2004 VA 
examination report do not meet the criteria for a rating in 
excess of 40 percent at that time.

The Board finds that the "progressively worse" symptoms and 
management requirements shown in the January 12, 2006, VA 
examination report reasonably meet the criteria for 
assignment of the maximum schedular 60 percent disability 
rating under 38 C.F.R. § 4.115a.  No evidence prior to this 
date, to include the Veteran's own testimony, provides any 
indication of a requirement for use of an appliance nor the 
need to wear absorbent materials changed more than four times 
daily.

Therefore, a 60 percent disability rating is shown to be 
warranted from January 12, 2006 (the date of the VA 
examination), but not prior to that date.

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to evaluating the severity of the Veteran's disability on 
appeal in this case.  The reports specifically document and 
address the Veteran's symptom complaints at each pertinent 
time, document pertinent clinical findings and test results, 
and present a competent medical examiner's assessment of the 
disability informed by direct interview and medical 
inspection of the Veteran together with consideration of the 
medical history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional VA 
and private outpatient treatment records.  The Board finds 
that none of the evidence of record probatively contradicts 
the findings discussed above, nor does any of the evidence of 
record otherwise probatively show that the criteria for any 
further increased ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disability on 
appeal.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms.  The Board 
notes that an increased rating has been assigned in this case 
on the basis of the Veteran's uncontradicted report to a VA 
examiner that he now requires intermittent use of an 
appliance in connection with urinary dysfunction; the 
Veteran's testimony has not indicated the use of an appliance 
or absorbent materials changed more than four times daily 
prior to January 2006.  The preponderance of the most 
probative evidence does not support assignment of any further 
increased ratings in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
ratings in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disability on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

Service connection for ischemic heart disease is not 
warranted.  To this extent, the appeal is denied.

An initial disability rating in excess of 40 percent for 
prostatic enlargement for the period prior to January 12, 
2006, is not warranted.  To this extent, the appeal is 
denied.

A 60 percent disability rating (but no higher) is warranted 
for prostatic enlargement for the period from January 12, 
2006.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for arthritis, the Board finds that a VA 
examination is warranted in this case.

The Board notes that recent case law has held that 38 C.F.R. 
§ 3.159(c)(4)(C) establishes a low threshold for satisfying 
the requirements to trigger the Secretary's duty to assist by 
providing a medical examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  McLendon states that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

In this case, the Board believes that a VA examination report 
to address the Veteran's claim of entitlement to service 
connection for arthritis is warranted.  The Veteran has 
submitted private medical records that refer to a current 
diagnosis of arthritis, albeit without substantial detail.  
The Veteran has contended, including in his May 2005 
correspondence, that he suffers from arthritis due to an 
accident during military service.  The Veteran has submitted 
pictures that he claims document this accident, and these are 
the same pictures that the Veteran previously submitted in 
connection with a different service connection claim; on that 
prior occasion, the Veteran associated the pictures with an 
incident in which he was seriously injured when he fell from 
a bunk aboard ship during active duty service.  Thus, the 
Board understands that the Veteran contends he suffers from 
arthritis as a result of a fall from a bunk while aboard ship 
during active duty service.

Significantly, the Board observes that the Veteran's service 
treatment records appear to show two separate instances of 
potentially pertinent injury resulting from the Veteran 
falling from a bunk aboard ship during service.  A March 1959 
fall was significant enough to cause "acute distress" and 
concern regarding "Possible Fracture left lower ribs or 
possible ruptured spleen."  An August 1962 fall was 
suspected to cause a diagnosed concussion and significant 
laceration to the face.  Medical evaluation of the Veteran in 
August 1962 involved a diagram of the body with some 
notations at various joints throughout; the Board is not 
competent to interpret this diagram, but it reasonably may 
reflect clinical observations or symptoms associated with the 
fall involving various joints.  In light of the Veteran's 
testimony and these service treatment records, the Board 
believes a competent medical opinion with etiology opinion 
will help determine the likelihood of whether any current 
arthritis is causally related to either of these significant 
documented in-service fall injuries.

The Veteran's February 2006 correspondence appears to offer 
testimony that he experienced symptoms of arthritis within 
one year following his separation from service.  In sum, 
then, the Board finds that the Veteran's contentions and 
testimony together with the medical evidence of record meet 
the low threshold to trigger the need for a VA examination 
with an etiology opinion in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
arthritis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a) Please identify the nature and 
location of any current arthritis 
diagnosed in this Veteran.

b) For each identified arthritis 
disability diagnosed in responding to 
the above, please clearly state whether 
it is at least as likely as not (a 50% 
or higher degree of probability) that 
the disability was manifested during 
military service, otherwise caused by 
the Veteran's service, or otherwise 
caused or aggravated by a service-
connected disability.  In answering 
this question, please discuss any 
relevant service and post-service 
treatment records.  In particular, 
please address the service treatment 
records from March 1959 and August 1962 
showing accidents which the Veteran 
contends may have caused any current 
arthritis.

2.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claim can be 
granted.  If the claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


